Name: 82/847/EEC: Commission Decision of 2 December 1982 on payment of the Community financial participation for 1981 in inspection and surveillance operations in the maritime waters of Irelandm (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-17

 Avis juridique important|31982D084782/847/EEC: Commission Decision of 2 December 1982 on payment of the Community financial participation for 1981 in inspection and surveillance operations in the maritime waters of Irelandm (Only the English text is authentic) Official Journal L 356 , 17/12/1982 P. 0050 - 0050*****COMMISSION DECISION of 2 December 1982 on payment of the Community financial participation for 1981 in inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic) (82/847/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 78/640/EEC of 25 July 1978 on financial participation by the Community in inspection and surveillance operations in the maritime waters of Denmark and Ireland (1), and in particular paragraph 6 of the Annex. Whereas under Article 1 (2) of Decision 78/640/EEC this participation in respect of Ireland is fixed at a maximum of 46 million ECU for the period 1 January 1977 to 31 December 1982; Whereas the programme submitted by Ireland for surveillance of the maritime waters falling within its jurisdiction, which includes the expenditure estimate for medium and short-term measures, was verified by the Commission, which decided that expenditure totalling 61 127 890 ECU was eligible (2), subject to a review of the final choice of reconnaissance aircraft before the Community financial contribution was paid; Whereas the application submitted by the Irish authorities covers expenditure incurred during the period 1 January to 31 December 1981 which amounted to £ Irl 83 963;47; Whereas an amount of £ Irl 2 572;25 is included in this expenditure in respect of activities of a kind which may not be included among measures for which a financial contribution from the Community is foreseen; whereas this amount cannot be considered eligible for reimbursement in accordance with the said Article 1 (2); Whereas the total net expenditure to be reimbursed to Ireland for the period 1 January to 31 December 1981 therefore amounts to £ Irl 81 391; Whereas this expenditure should be reimbursed in accordance with the said Article 1 (2); Whereas the EAGGF Committee has been consulted on the financial aspects, and in particular on the financial means available, HAS ADOPTED THIS DECISION: Article 1 The Community's financial participation in eligible expenditure incurred by Ireland in respect of 1981 is hereby fixed at £ Irl 81 391. Article 2 This Decision is addressed to Ireland. Done at Brussels, 2 December 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 211, 1. 8. 1978, p. 34. (2) Commission Decision of 15 May 1979.